
	

113 HCON 40 IH: Expressing the sense of Congress that the President is prohibited under the Constitution from initiating war against Syria without express congressional authorization and the appropriation of funds for the express purpose of waging such a war.
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 40
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Jones submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President is prohibited under the Constitution from initiating war against
		  Syria without express congressional authorization and the appropriation of
		  funds for the express purpose of waging such a war.
	
	
		Whereas the Constitution’s makers entrusted decisions to
			 initiate offensive warfare not in self-defense exclusively to Congress in
			 article I, section 8, clause 11;
		Whereas the Constitution’s makers knew that the Executive
			 Branch would be prone to manufacture danger and to deceive Congress and the
			 United States people to justify gratuitous wars to aggrandize executive
			 power;
		Whereas chronic wars are irreconcilable with liberty, a
			 separation of powers, and the rule of law;
		Whereas the entry of the United States Armed Forces into
			 the ongoing war in Syria to overthrow President Bashar al-Assad would make the
			 United States less safe by awakening new enemies;
		Whereas the fate of Syria is irrelevant to the security
			 and welfare of the United States and its citizens and is not worth risking the
			 life of a single member of the United States Armed Forces;
		Whereas humanitarian wars are a contradiction in terms and
			 characteristically lead to semi-anarchy and chaos, as in Somalia and
			 Libya;
		Whereas if victorious, the hydra-headed Syrian insurgency
			 would suppress the Christian population or other minorities as has been
			 similarly witnessed in Iraq with its Shiite-dominated government; and
		Whereas United States military aid to the Syrian
			 insurgents risks blowback indistinguishable from the military assistance
			 provided to the splintered Afghan mujahideen in Afghanistan to oppose the
			 Soviet Union and culminated in the 9/11 abominations: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)the President is prohibited under the
			 Constitution from the offensive use of the United States Armed Forces in Syria
			 without prior express authorization by an Act of Congress or without a prior
			 express appropriation of funds for that purpose by an Act of Congress;
			 and
			(2)the President’s
			 defiance of those constitutional limitations on his authority to initiate war
			 would constitute an impeachable high crime and misdemeanor under article II,
			 section 4 of the Constitution.
			
